Diane Renee Erdmann
19-41238-MJH

 

- Diane Erdmann
PO Box 4024
Federal Way, WA 98063

july 24, 2019

REQUEST TO DISMISS/POSTPONE HEARING TO SHOW CAUSE AND SECOND 341
MEETING:

- On July 15, 2019 | filed a declaration stating that all my bankruptcy schedules that
had not been amended were still true and correct, which | believe negates the
need for the hearing on July 30°. | have also supplied to the trustee my proof of
social security number and all requested documents, which | believe negates the
need for a second 341 meeting on July 29th. | respectfully request that both these
hearings be dismissed.

lf that is not possible, then | request that they be postponed, as | have conflicting

court dates in Seattle on both of these dates. Thank you for your consideration in |

this matter. |
Sincerely,

Dysure bute

Diane Erdmann

Case 19-41238-MJH Doc 73 Filed 07/26/19 Ent. 07/26/19 15:20:20 Pg.1of1
